Title: From George Washington to David Stuart, 5 December 1782
From: Washington, George
To: Stuart, David


                        
                            Sir,
                            Newburgh 5th Decr 1782
                        
                        Permit me to offer you my thanks for your kindness in attending Mrs Washington till she was met by a
                            Gentleman of my family at Bennets Tavern, & for your particular attention to her on the journey—and to assure you
                            that with much esteem & regard I have the honor to be Sir Yr Most obedt Servt
                        
                            Go: Washington
                        
                    